DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 11/18/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 15 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation, “receiving, by the one or more computing devices, an audio file.”  There is insufficient antecedent basis for this limitation in the claim.

Claims 7 and 15 recite the limitation, “the destination on the user interface.”  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over GRUBER (US 2013/0275164 A1), and in further view of GLASGOW (US 2017/0186315 A1).

REGARDING CLAIM 1, GRUBER discloses a computer-implemented method, comprising: 
receiving, by the one or more computing devices, an audio file including audio input from a user (GRUBER Par 315 – “The method begins 221. Assistant 1002 receives 121 voice or speech input in the form of an auditory signal. A speech-to-text service 122 or processor generates a set of candidate text interpretations 124 of the auditory signal.”), telemetry data indicating the user's location (GRUBER Par 147 – “Location information coming from sensors or location-based systems. Examples include Global Positioning System (GPS) and Assisted GPS (A-GPS) on mobile phones. In one embodiment, location information is combined with explicit user input. In one embodiment, the system of the present invention is able to detect when a user is at home, based on known address information and current location determination. In this manner, certain inferences may be made about the type of information the user might be interested in when at home as opposed to outside the home, as well as the type of services and actions that should be invoked on behalf of the user depending on whether or not he or she is at home.”), and a user identifier (GRUBER Par 631 – “In at least one embodiment, a given instance of short term personal memory component(s) 1052 may access and/or utilize information from one or more associated databases. In at least one embodiment, at least a portion of the database information may be accessed via communication with one or more local and/or remote memory devices. For example, short term personal memory component(s) 1052 may access data from long-term personal memory components(s) 1054 (for example, to obtain user identity and personal preferences) and/or data from the local device about time and location, which may be included in short term memory entries.”); 
converting, by the one or more computing devices, the audio input into a string representing a transcription of the audio input (GRUBER Par 315 – “The method begins 221. Assistant 1002 receives 121 voice or speech input in the form of an auditory signal. A speech-to-text service 122 or processor generates a set of candidate text interpretations 124 of the auditory signal.”); 
identifying, by the one or more computing devices, a type of action to be executed based on content of the string (GRUBER Par 225 – “Active ontologies may include and/or make reference to domain models 1056. For example, FIG. 8 depicts a dining out domain model 1622 linked to restaurant concept 1610 and meal event concept 1616. In this instance, active ontology 1050 includes dining out domain model 1622;”; Par 305 – “For example, in one embodiment shown in FIG. 14, “what is happening in city” is an active elicitation of the location parameter of the Local Events domain; “where is business name” is an active elicitation of the Business Name constraint of the Local Business Search domain; “what is showing at the venue name” is an active elicitation of the Venue Name constraint of the Local Events domain; and “what is playing at the movie theater” is an active elicitation of the Movie Theater Name constraint of the Local Events domain.”; Par 341 – “In at least one embodiment, the suggestions offer options to choose among next steps in a workflow associated dialog flow model 1087. For example, dialog flow model 1087 may suggest that after gathering the constrained for one domain (e.g., restaurant dining), assistant 1002 should suggest other related domains (e.g., a movie nearby).”); 
querying, by the one or more computing devices, a data repository corresponding to the type of action (GRUBER Par 521 – “Dynamically and automatically determine which services may meet the user's request and/or specified domain(s) and task(s);”), using the telemetry data indicating the user's location (GRUBER Par 147 – “Location information coming from sensors or location-based systems. Examples include Global Positioning System (GPS) and Assisted GPS (A-GPS) on mobile phones. In one embodiment, location information is combined with explicit user input. In one embodiment, the system of the present invention is able to detect when a user is at home, based on known address information and current location determination. In this manner, certain inferences may be made about the type of information the user might be interested in when at home as opposed to outside the home, as well as the type of services and actions that should be invoked on behalf of the user depending on whether or not he or she is at home.”) to retrieve information about an entity related to the type of action (GRUBER Par 1011 – “In some embodiments, before the search is performed or before the search results are presented, the digital assistant provides a speech output through the dialogue interface, the speech output paraphrasing the search request received from the user….” If the current time is close to dinner time, the digital assistant can respond by saying “OK, searching for Italian restaurants near your current location.””); 
determining, by the one or more computing devices, a recommended action corresponding to the type of action (GRUBER Par 739 – “If, in step 4711, result items can be found, assistant 1002 offers 4713 a list of items. In one embodiment, assistant 1002 paraphrases the currently specified criteria and constraints (outputting, for example, “Here are some recommended Italian restaurants in San Jose.” (recommended=yes, cuisine=Italian, proximity=<in San Jose>)). In one embodiment, assistant 1002 presents a sorted, paginated list of items that meet the known constraints.”) by matching a threshold of elements of previously executed actions associated with the user and elements of the information about the entity (GRUBER Fig. 49 – “Determine context information associated with the speech input, the context information including at least one prior interaction between the user and the digital assistant through the dialogue interface. 4920”; Pars 135-139 – “The application of personal information and personal interaction history in the interpretation and execution of user requests. Unlike conventional search engines or question answering services, the embodiments described herein use information from personal interaction history (e.g., dialog history, previous selections from results, and the like), personal physical context (e.g., user's location and time), and personal information gathered in the context of interaction (e.g., name, email addresses, physical addresses, phone numbers, account numbers, preferences, and the like). Using these sources of information enables, for example, better interpretation of user input (e.g., using personal history and physical context when interpreting language); more personalized results (e.g., that bias toward preferences or recent selections); improved efficiency for the user (e.g., by automating steps involving the signing up to services or filling out forms). The use of dialog history in interpreting the natural language of user inputs. Because the embodiments may keep personal history and apply natural language understanding on user inputs, they may also use dialog context such as current location, time, domain, task step, and task parameters to interpret the new inputs. Conventional search engines and command processors interpret at least one query independent of a dialog history. The ability to use dialog history may make a more natural interaction possible, one which resembles normal human conversation.”; Par 721 – “In at least one embodiment, constraints are restrictions on the desired values of the selection criteria. Formally, constraints might be represented as set membership (e.g., cuisine type includes Italian), pattern matches (e.g., restaurant review text includes “romantic”), fuzzy inequalities (e.g., distance less than a few miles), qualitative thresholds (e.g., highly rated), or more complex functions (e.g., a good value for money). To make things simple enough for normal humans, this data model reduces at least one or more constraints to symbolic values that may be matched as words.”; Par 1020 – “As shown in the examples above, in some embodiments, a search request includes context information associated with the speech input received from the user. In some embodiments, the digital assistant maintaining the context information based on one or more prior user interactions between the user and the digital assistant through the dialogue interface. More details on how context information is utilized have been provided in earlier sections of the specification. Examples of context information include personal interaction history (e.g., dialog history, previous selections from results, and the like), personal physical context (e.g., user's current location and the current time), and personal information gathered in the context of interaction (e.g., name, email addresses, physical addresses, phone numbers, account numbers, calendar information, contacts, preferences, and the like).”;Par 1037 – “The digital assistant determines context information associated with the speech input, the context information including at least one prior interaction between the user and the digital assistant through the dialogue interface (4920). In some embodiments, the context information includes information extracted from one or more speech inputs previously received through the dialogue interface.”; Par 1047 – “In some embodiments, the digital assistant identifies multiple restaurants in accordance with the restaurant search request, and places a hold on a respective open reservation slot for each of the multiple restaurants. For example, if the user has specified a party-size requirement in the restaurant search request, or if the digital assistant has inferred the party-size requirement based on context information (e.g., prior user input, prior user interactions, or default user preferences, etc.), the digital assistant places a hold on a restaurant reservation slot (or an open table) satisfying the party-size requirement.”), 
wherein the previously executed actions associated with the user are retrieved [using the user identifier] (GRUBER Par 631 – “In at least one embodiment, a given instance of short term personal memory component(s) 1052 may access and/or utilize information from one or more associated databases. In at least one embodiment, at least a portion of the database information may be accessed via communication with one or more local and/or remote memory devices. For example, short term personal memory component(s) 1052 may access data from long-term personal memory components(s) 1054 (for example, to obtain user identity and personal preferences) and/or data from the local device about time and location, which may be included in short term memory entries.”; Pars 135-139 – “The application of personal information and personal interaction history in the interpretation and execution of user requests. Unlike conventional search engines or question answering services, the embodiments described herein use information from personal interaction history (e.g., dialog history, previous selections from results, and the like), personal physical context (e.g., user's location and time), and personal information gathered in the context of interaction (e.g., name, email addresses, physical addresses, phone numbers, account numbers, preferences, and the like). Using these sources of information enables, for example, better interpretation of user input (e.g., using personal history and physical context when interpreting language); more personalized results (e.g., that bias toward preferences or recent selections); improved efficiency for the user (e.g., by automating steps involving the signing up to services or filling out forms). The use of dialog history in interpreting the natural language of user inputs. Because the embodiments may keep personal history and apply natural language understanding on user inputs, they may also use dialog context such as current location, time, domain, task step, and task parameters to interpret the new inputs. Conventional search engines and command processors interpret at least one query independent of a dialog history. The ability to use dialog history may make a more natural interaction possible, one which resembles normal human conversation.”); and 
executing, by the one or more computing devices, the recommended action for the user by interfacing with the entity (GRUBER Par 1047 – “In some embodiments, the digital assistant identifies multiple restaurants in accordance with the restaurant search request, and places a hold on a respective open reservation slot for each of the multiple restaurants. For example, if the user has specified a party-size requirement in the restaurant search request, or if the digital assistant has inferred the party-size requirement based on context information (e.g., prior user input, prior user interactions, or default user preferences, etc.), the digital assistant places a hold on a restaurant reservation slot (or an open table) satisfying the party-size requirement. In some embodiments, the hold is placed through an application program interface (API) of a third-party online restaurant reservation service. In some embodiments, the hold is automatically placed on each restaurant that has been determined to satisfy all of the search criteria of the restaurant search request. In some embodiments, a hold is not placed on restaurants that only satisfy some of the search criteria of the restaurant search request until an affirmative instruction to do so is provided by the user (e.g., through real-time input or through previously saved user preferences). In some embodiments, the hold is automatically released after a predetermined time period if no subsequent reservation procedure is performed to convert the hold to an actual reservation.”).
GRUBER does not explicitly teach the [square-bracketed] limitations.  In other words, GRUBER teaches identifying a user identity and utilizing previous interactions between a user and the system to interpret commands and to provide personalized results, etc.  However, GRUBER does not explicitly teach the previous data or personal interaction history are retrieved using the user identifier. 

GLASGOW discloses a method/system for providing information to a user based on speech commands comprising: 
determining, by the one or more computing devices, a recommended action corresponding to the type of action by matching a threshold of elements of previously executed actions associated with the user and elements of the information about the entity (GLASGOW Par 131 – “For example, the alternative destination 1408 may be selected based on user preferences (e.g., a brick-and-mortar retail location selected within an allowable distance of the current location of the vehicle specified by the user), from a location history of the user (e.g., a location previously traveled to by the user), or from a transaction history of the user (e.g., a location from which the user previously purchased an item). While the alternative destination 1408 illustrated in FIG. 14B corresponds to a brick-and-mortar retail location, alternative destinations included in detour suggestions are not necessarily limited to such locations.”), 
wherein the previously executed actions associated with the user are retrieved [using the user identifier] (FIG. 3 – User Identifier 302; Par 61 – “As shown, the user account record 300 contains multiple fields including user identifier 302, demographic attributes 304, user preferences 306, transaction history 308, account balance 310, location history 312, baseline data 314, current frustration score 316, and previous frustration scores 318. The user identifier 302 field includes an identifier (e.g., an account number, a name, or a profile name) of the user to which the user account record 300 corresponds.”; Par 128 – “The alternative route 1310 may be selected by the re-routing module 204 from among a plurality of routes to the destination location 1304 from the current location 1306 of the vehicle determined by the routing engine 202 based on entries in a user preferences field of a user account record (e.g., user account record 300) of an occupant of the vehicle. In particular, the alternative route 1310 may be selected based on an allowable travel time deviation or a total travel time specified by the user and included as an entry in the user preferences field of the user account record.”; Par 138 – “identify a person (e.g., voice identification, retinal identification, facial identification, fingerprint identification, or electroencephalogram based identification), and the like.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of GRUBER to include a user ID, as taught by GLASGOW.
One of ordinary skill would have been motivated to include a user ID, in order to efficiently access user data to provide personalized assistant to a user.


REGARDING CLAIM 2, GRUBER in view of GLASGOW discloses the method of claim 1, further comprising converting, by the one or more computing devices, the string into a request, wherein the type of action is determined based on the request (GRUBER Par 1016 – “For example, when the digital assistant captures a speech input from the user requesting a search for a particular type of entertainment events (e.g., a speech input “Who's playing at the Fillmore next week?”), the digital assistant processes the speech input and determines that “the Fillmore” is the name of a music venue, and that the user is searching for concerts that are playing at the Fillmore next week. Based on the speech processing, the digital assistant obtains the search criteria specified in the speech input (e.g., Task={Search or ConstrainedSelection, SelectionClass=Entertainment Event, Sub-class=Concerts, SearchConstraints={Venue=“Fillmore,” Time=“next week”}).”; Par 1019 – “In some embodiments, text representing the search criteria (e.g., “movies”, “Saturday”, “before your dinner”, “between 4:00 PM and 6:00 PM”) used to identify the search results are highlighted in the announcement and/or the search results.”).

REGARDING CLAIM 3, GRUBER in view of GLASGOW discloses the method of claim 1, further comprising identifying, by the one or more computing devices, a keyword from the request, wherein the type of action is determined based on the keyword (GRUBER Par 420 – “In semantic matching 220, language interpreter component(s) 1070 consider combinations of possible parse results according to how well they fit semantic models such as domain models and databases. In this case, the parse includes the associations (1) “playing” (a word in the user input) as “Local Event At Venue” (part of a domain model 1056 represented by a cluster of nodes in active ontology 1050) and (2) “fillmore” (another word in the input) as a match to an entity name in a domain entity database 1072 for Local Event Venues, which is represented by a domain model element and active ontology node (Venue Name).”; Par 1086 – “For example, if the user's speech input include sports-related vocabulary, once the digital assistant detects the sports-related vocabulary, (e.g., keywords or language patterns associated with a predetermined query type stored in the sports domain), the digital assistant supplements and/or disambiguate the speech input using context information and the vocabulary associated with the sports domain. For a more detailed example, suppose the user says, “Who is playing the Lakers tonight?””).

REGARDING CLAIM 4, GRUBER in view of GLASGOW discloses the method of claim 1, further comprising identifying, by the one or more computing devices, the data repository to query based on the type of action (GRUBER Par 128 – “enable the operation of applications and services via natural language dialog that are otherwise provided by dedicated applications with graphical user interfaces including search (including location-based search); navigation (maps and directions); database lookup (such as finding businesses or people by name or other properties)”).

REGARDING CLAIM 5, GRUBER in view of GLASGOW discloses the method of claim 1, wherein the audio input is captured by a device installed in the user's vehicle (GRUBER Pa 145 – “Voice input: from mobile devices such as mobile telephones and tablets, computers with microphones, Bluetooth headsets, automobile voice control systems, over the telephone system, recordings on answering services, audio voicemail on integrated messaging services, consumer applications with voice input such as clock radios, telephone station, home entertainment control systems, and game consoles.”).

REGARDING CLAIM 6, GRUBER in view of GLASGOW discloses the method of claim 1, wherein the recommended action includes navigating to a destination (GRUBER Par 128 – “enable the operation of applications and services via natural language dialog that are otherwise provided by dedicated applications with graphical user interfaces including search (including location-based search); navigation (maps and directions); database lookup (such as finding businesses or people by name or other properties)”; GALSGOW also teaches the limitation: Par 69 – “FIG. 4 is a flow chart illustrating a method 400 for proactive rerouting of a vehicle traveling to a destination location using incentives, according to an example embodiment.”).

REGARDING CLAIM 7, GRUBER in view of GLASGOW discloses the method of claim 6, further comprising causing display, by the one or more computing devices, of navigation instructions for the destination on the user interface (GRUBER Par 128 – “enable the operation of applications and services via natural language dialog that are otherwise provided by dedicated applications with graphical user interfaces including search (including location-based search); navigation (maps and directions); database lookup (such as finding businesses or people by name or other properties)”; GALSGOW also teaches the limitation: Par 38 – “The interface module 200 is responsible for generating and displaying various GUIs for presenting information related to the navigation functionalities discussed herein. For example, the interface module 200 may provide a GUI that allows users to input an identifier of a destination location and select from among multiple routes to the destination location.”).

REGARDING CLAIM 8, GRUBER in view of GLASGOW discloses the method of claim 1, further comprising causing output, by the one or more computing devices, of information associated with the recommended action on a user interface, wherein the output at least one of an audio output or visual output (GRUBER Par 620 – “In one embodiment, the content of output messages generated by mul-tiphase output procedure 700 is tailored to the mode of multimodal output processing 600. For example, if the output modality is speech 626, the language of used to paraphrase user input 730, text interpretations 732, task and domain interpretations 734, progress 736, and/or result summaries 738 may be more or less verbose or use sentences that are easier to comprehend in audible form than in written form. In one embodiment, the language is tailored in the steps of the multiphase output procedure 700”; Fig. 29; Par 415 – “Referring now also to FIG. 29, there is shown a screen shot illustrating natural language processing according to one embodiment. The user has entered (via voice or text) language input 2902 consisting of the phrase “who is playing this weekend at the fillmore”. This phrase is echoed back to the user on screen 2901. Language interpreter component(s) 1070 component process input 2902 and generates a parse result. The parse result associates that input with a request to show the local events that are scheduled for any of the upcoming weekend days at any event venue whose name matches “fillmore”. A paraphrase of the parse results is shown as 2903 on screen 2901.”).



REGARDING CLAIM 9, GRUBER in view of GLASGOW discloses a system comprising: a memory; a processor copulated to the memory, the processor (GRUBER Par 1103 – “memories … computing devices …”) configured to: performing the steps of Claim 1; thus, it is rejected under the same rationale.

Claim 10 is similar to the method of Claim 2; thus, it is rejected under the same rationale.

Claim 11 is similar to the method of Claim 3; thus, it is rejected under the same rationale.

Claim 12 is similar to the method of Claim 4; thus, it is rejected under the same rationale.

REGARDING CLAIM 13, GRUBER in view of GLASGOW discloses the system of claim 9, wherein the output is an audio output or visual output (GRUBER Par 620 – “In one embodiment, the content of output messages generated by mul-tiphase output procedure 700 is tailored to the mode of multimodal output processing 600. For example, if the output modality is speech 626, the language of used to paraphrase user input 730, text interpretations 732, task and domain interpretations 734, progress 736, and/or result summaries 738 may be more or less verbose or use sentences that are easier to comprehend in audible form than in written form. In one embodiment, the language is tailored in the steps of the multiphase output procedure 700”; Fig. 29; Par 415 – “Referring now also to FIG. 29, there is shown a screen shot illustrating natural language processing according to one embodiment. The user has entered (via voice or text) language input 2902 consisting of the phrase “who is playing this weekend at the fillmore”. This phrase is echoed back to the user on screen 2901. Language interpreter component(s) 1070 component process input 2902 and generates a parse result. The parse result associates that input with a request to show the local events that are scheduled for any of the upcoming weekend days at any event venue whose name matches “fillmore”. A paraphrase of the parse results is shown as 2903 on screen 2901.”).

Claim 14 is similar to the method of Claim 6; thus, it is rejected under the same rationale.

Claim 15 is similar to the method of Claim 7; thus, it is rejected under the same rationale.

REGARDING CLAIM 16, GRUBER in view of GLASGOW discloses a non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations (GRUBER Par 1103 – “a computer program stored in the computing device”) comprising: performing the steps of Claim 1; thus, it is rejected under the same rationale.

Claim 17 is similar to the method of Claim 4; thus, it is rejected under the same rationale.

Claim 18 is similar to the method of Claim 2; thus, it is rejected under the same rationale.

Claim 19 is similar to the method of Claim 3; thus, it is rejected under the same rationale.

Claim 20 is similar to the method of Claim 8; thus, it is rejected under the same rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655